BEALS, C.J., TOLMAN, and BLAKE, JJ., dissent.
This is an appeal from a judgment of the superior court for Clallam county determining the validity of recent tax levies for county purposes and for school districts 43 and 320 in that county. Interested owners of property as plaintiffs, the county commissioners as interveners, and the county assessor are the parties to the action. The public officers have appealed from certain portions of the judgment, and *Page 308 
their appeal will be further spoken of herein as the county's appeal.
[1] In addition to the general levy for the county current expense fund, a levy of 3.36 mills was made for "indigent relief." The trial court adjudged this levy of 3.36 mills to be unwarranted. On the county's appeal, this holding is assigned as error.
The record shows that, in the estimate upon which the general county levy was made, a very considerable amount was included for indigent relief, which is consistent with common experience that there is always some expense of this kind against county governments. It appears here that the county anticipated that some further amount would be required in the course of a year for indigent relief, and that, under the mandatory duty of the county to care for the indigent, as determined in Rummens v. Evans,168 Wn. 527, 13 P.2d 26, and Kruesel v. Collin, 171 Wn. 200,17 P.2d 854, the county had the right and power to make the levy now as a special fund for such anticipated future needs.
The doctrine of necessity, under the law and cases cited, does not go to the extent of authorizing a special fund to meet anticipated needs of this kind, but that the mandatory duty of the county to care for the indigent will not be defeated by the terms of any constitutional debt limit in those cases where, as in Rummens v. Evans, 168 Wn. 527, 13 P.2d 26, the county commissioners found and declared an immediate emergency for such an appropriation. The necessity for indigent relief varies, of course, from time to time, and, as argued on behalf of the taxpayers here, it is known that the unemployed are now becoming appreciably less. Care and support of this kind should be provided for as ascertained immediate emergencies *Page 309 
arise, rather than according to anticipated requirements over a long period of time. The judgment of the court with respect to this item is correct.
[2] In school district No. 43, a levy of ten mills, the limit provided for in the forty mill limit law (Chapter 4, Laws 1933, p. 47; Rem. 1933 Sup., § 11238-1), was made for general school purposes, and also another levy authorized by popular vote for general school purposes, and, in addition to these two levies, another one of 10.05 mills was made for "warrant redemption." This last mentioned levy of 10.05 mills was by the trial court held to be invalid, and the holding is assigned as error on the county's appeal.
The forty mill tax limit law, after saying, among other things, that "the levy by or for any school district shall not exceed ten mills," afterwards says, in the second proviso,
". . . that the limitations imposed by this section shall not prevent . . . the levy of additional taxes . . . towards the reduction, at the rate provided by statute, of the principal of. . . school district warrants outstanding at the time of taking effect of this act." (Italics ours.) Rem. 1933 Sup., § 11238-1.
We assume, and there is no showing or claim to the contrary, that the school district warrants in question were issued in due course, according to law, and for which levies have been regularly made, and that such warrants were, therefore, supported by outstanding, unpaid taxes sufficient to meet the warrants — differing in this respect from the warrants involved in Denny v.Wooster, 175 Wn. 272, 27 P.2d 328, referred to as "emergency warrants," and which, though not more fully described in the decision in that case, were, as a matter of fact, warrants for emergency indigent relief, and were commonly referred to in the record in *Page 310 
that case as emergency warrants "issued under and pursuant to and by authority of the case of Rummens v. Evans, 168 Wn. 527
[13 P.2d 26], decided June 30, 1932," and which warrants, therefore, were not supported by outstanding, unpaid taxes theretofore regularly levied.
It appears, as counsel on both sides in this case say, that we have no statute providing any rate for the reduction of the principal of such school district warrants outstanding at the time of the taking effect of the act. We think the judgment in this respect is correct.
[3] The next assignment on the county's appeal is that the court erred in setting aside the non-high school levy of 2.20 mills for school district No. 43. Prior to the enactment of the forty mill law, Rem. Comp. Stat., §§ 4710 et seq., provided for the levy of a tax not exceeding four mills against a non-high school district to meet the expenses of educating pupils of the district attending school in a high school district. It was under these statutes that this levy of 2.20 mills was made. Under the forty mill law, all expenses of school districts must be brought within a levy not exceeding ten mills. In the present case, as already seen, school district No. 43 first levied ten mills, the limit under the act for school district purposes, so that there was no room for this additional levy of 2.20 mills. All of such expenses, if any, must come within the ten mill limitation provided in the act, or must be authorized by a popular vote in accordance with statutory provisions. Here, the 2.20 mill levy is beyond and in addition to both the ten mill levy and the amount authorized by popular vote.
The county admits that this is a school district tax, but Mr. Binns, as amicus curiae, in his brief argues to *Page 311 
the contrary, contending that it is a county tax. However, without discussing the subject, we may state that we are satisfied such tax is intended to be and is a school district tax, and, certainly, in this case it was levied and declared to be a school district tax. The judgment in this respect is correct.
Finally, on the county's appeal, it is claimed the court erred in setting aside the levy of 12.25 mills for warrant redemption by school district No. 320. What has been said with respect to a similar levy in school district No. 43 is applicable to this assignment. The judgment in this respect is correct.
[4] On the appeal of the property owners, the principal assignments and arguments are, in our opinion, met by the recent case of Denny v. Wooster, 175 Wn. 272, 27 P.2d 328. Counsel say, however, that the facts in this case are, in some respects, different from the facts in that case, and that a different result should be reached. However, in this case, there has been no attempt to actually restrain the assessor from spreading these levies on the tax rolls, nor to supersede the judgment of the trial court denying the property owners any relief, and, since the complaints do not describe any particular parcel or amount of property of the plaintiffs claimed to be affected by the levies so as to show that their loss or damage, if any, would be substantial, we do not believe it would be equitable or proper to tie up and prevent the collection of the public taxes in question.
What has been said herein sufficiently covers, in our opinion, assignments, if any, not specifically mentioned herein.
Judgment affirmed.
MAIN, STEINERT, MILLARD, HOLCOMB, and GERAGHTY, JJ., concur. *Page 312